                  EXHIBIT L




Case 5:19-cv-00250-FL Document 1-13 Filed 06/18/19 Page 1 of 2
• Shoppy




                                                                       ShopCamDad
                                                                                 22

                                                                   Products    ConiacI    Feedback




                                                                                                                                   .
                                                                                                                                             ..



                                                                               I
                                                                                                                                                    __.,,:,            '




             li!U5T
                                                                                                                                                     ..:( ... ~        '

                                                                                                                                                        ',•




       Rust Aimbot + ESP Hack               Rainbow Six Siege HWID Spoofer                apex legends hack [o ne month]               Nexus R6 hack/cheat 24 hours
         [LIFETIME] + spoofer                         [LIFETIME]

$250.00                                     $30.00                     0 28              $60.00                          0 2       $12.99                         0 22




                                                                                         1'~~•
                                                                                         -S:::,\~\\t-~      Y::,~csV
                  Contact us!                Rust HWID Spooler LIFETIME                             donate to CBV                       Apex legends aimbot hack
                                                                                                                                                  [lifetime]

$0.00                                       $30.00                     0 28              $20.00                                    $175,00




                                                                                               ,, -\ / \,.P,i--..l 1...
                                                     !JISCO                                         '. ~)./ .'i( -~          .•

                                                                                          ..._..   ··-·    ..   .-~·-·   ~......
      Fortnite Aimbot+ESP Hack                       Discord inv ite                        Nexus R6 Cheat [one month]                 Nexus HWID Spooler [lifetime]
    [LIFETIME] Spoofer INCLUDED!

$250.00                                     $0.00                                        $60.00                          0 7       $50.00



         <
             -·                        •


.                        ·-
                       /:/
                   -\ I
                  'f
                       <~   ..



      Nexus R6 C heat [Lifetime]            Nexus FN hack/cheat [one week]               Nexus FN hack/cheat [o ne month]              Nexus FN hack/cheat 24 hours



$200.99                                     $40.00                       0 9             $130.00                         0 53      $10.00                         0 16




             li!U5T
     Rust Aimbott + ESP Hack (24
                       hours]

$12.99                               oo


                                 Case 5:19-cv-00250-FL Document 1-13 Filed 06/18/19 Page 2 of 2
